Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the application filed on 10/01/2021. Currently claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 are rejected under 35 U.S.C.103 as being obvious over Hoelzle (US Patent Application Publication Number 2017/0325932 A1), hereafter, referred to as “Hoelzle”, in view of Porter et al. (US Patent Application Publication Number 2018/0207863 A1), hereafter, referred to as “Porter”.

Regarding claim 1, Hoelzle teaches a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1). Hoelzle teaches extruding printing material along a first printing path on the printing surface, and solidifying the printing material along the first printing path by teaching to extruding and solidifying the printing material (Fig. 2A) along a first printing path on the printing surface (Fig. 6A) and forming three-dimensional object such as tissue, bone cartilage and other bodily part (claims 11-18).

Hoelzle also teaches piercing a printing surface at a point with the sharp member; extruding a first bulb of printing material beneath the printing surface; and solidifying the printing material by teaching in Example 1, that the additive manufacturing method comprises of a direct write (DW) process where the print head has intimate contact with the substrate, enabling the potential use of a sharpened nozzle (equivalent to sharp member) to pierce the native tissue and extrude material abutments as the base layer (para. [0060]). The extruded filaments can span structural gaps and thus porosity on the order of 50-400 µm is easily built. Biocompatible hydrogels with embedded growth factors and cells are a material option for the process (para. [0060]).

	But Hoelzle fails to explicitly teach the use of the piercing area as the anchoring point for the deposited material. However, Porter teaches that Additive Manufacturing (AM) enables complex geometry in the device, such as fixation and anchoring structures including microscale suction cups and rings and micro-Velcro®-like structures which achieve improved adhesion to eye tissue; internal cavities to contain drug in liquid, solid, or gel form (e.g., serpentine channels, reservoirs); and so forth. Porter also teaches that implants (e.g., silicone) or other medical devices which elute drugs in a controlled fashion can be fabricated using the methods and apparatus described by Porter.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Porter and anchor an additively manufactured fabricated device to a body so that it can elute drugs in a controlled fashion (KSR Rationale A, MPEP 2143). Since both the references deal with additive manufacturing process, one would have reasonable expectation of success from the combination. Therefore, Hoelzle and Porter together teach extruding printing material along a first printing path on the printing surface that is anchored to an anchoring point with a fixation and anchoring structure (equivalent to a bulb structure), and solidifying the anchoring (bulb) and printing material along the first printing path. It would also have been obvious to any ordinary artisan that piercing the printing surface for a second and third anchoring point and extruding the printing material for creating the anchoring structure and printing and solidifying the second printing material would be a matter of mere multiplication to create the extensive structure to create the desired object based on a design specification.

Regarding claims 2-3, Hoelzle teaches in Fig. 6A to extrude the respective printing material and solidify the respective printing material as it is deposited. Hoelzle teaches that the additive manufacturing (AM) tools interact with (e.g. crosslink) the minute amount of material that is currently being added. Therefore, it would have been obvious to a person of ordinary skill in the art that the extrusion and the solidification of the printing material happens simultaneously as the material is extruded from the nozzle and solidifies completely after the cross-linking process.

Regarding claims 4-7, Hoelzle and Porter teach that the solidifying of the printing material includes exposing the printing material to light, wherein the printing surface is continuously exposed to the light (wavelength in the visible spectrum with wavelength between 400 nm and 495 nm) while the printing material is extruded by Porter teaching the use of thermoplastic material that is cured thermally, or by ultraviolet and visible light. Hoelzle teaches the use of exposing tools in Fig. 6A. 

Regarding claims 8-9, Hoelzle teaches that the printing surface is a human tissue and intracorporeal (claim 11).

Regarding claim 10, Hoelzle teaches the use of hydrogel as printing material (para. [0036-0037]).

Claim 11 is rejected under 35 U.S.C.103 as being obvious over Hoelzle (US Patent Application Publication Number 2017/0325932 A1), in view of Porter et al. (US Patent Application Publication Number 2018/0207863 A1), in view of Edgren et al. (US Patent Application Publication Number 2007/00128279 A1) hereafter, referred to as “Edgren”.

Regarding claim 11, Hoelzle and Porter together teach a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1) by extruding printing material (Fig. 2A) along the printing path including an anchoring point on the printing surface. Hoelzle also teaches the use of hydrogel as printing material (para. [0036-0037]). But Hoelzle and Porter fails to explicitly each the use of hydrogel that includes gelatin methacryloyl, laponite, and methylcellulose. However, Edgren teaches a membrane system comprising an interior wall of a controlled release dosage form, wherein the composition of the interior forming wall includes proteins such as gelatin, as well as methylcellulose and laponite (para. [0042]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Edgren and combine the use of a hydrogel containing gelatin methacryloyl, methylcellulose and laponite to provide desired properties such as controlled release as taught by Edgren. Regarding the specific composition, it would be a matter of optimizing the ingredient to achieve the desired outcome, and which would be performed under routine experimentation. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 12-15 is rejected under 35 U.S.C.103 as being obvious over Hoelzle (US Patent Application Publication Number 2017/0325932 A1), in view of Porter et al. (US Patent Application Publication Number 2018/0207863 A1), in view of Ozbolat et al. (US Patent Application Publication Number 2016/0288414 A1) hereafter, referred to as “Ozbolat”.

Regarding claims 12-15, Hoelzle teaches a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1). Hoelzle teaches extruding printing material along a first printing path on the printing surface, and solidifying the printing material along the first printing path by teaching to extruding and solidifying the printing material (Fig. 2A) along a first printing path on the printing surface (Fig. 6A), and forming three-dimensional object such as tissue, bone cartilage and other bodily part (claims 11-18).

Hoelzle also teaches piercing a printing surface at a point with the sharp member; extruding a first bulb of printing material beneath the printing surface; and solidifying the printing material by teaching in Example 1, that the additive manufacturing method comprises of a direct write (DW) process where the print head has intimate contact with the substrate, enabling the potential use of a sharpened nozzle (equivalent to sharp member) to pierce the native tissue and extrude material abutments as the base layer (para. [0060]). The extruded filaments can span structural gaps and thus porosity on the order of 50-400 µm is easily built. Biocompatible hydrogels with embedded growth factors and cells are a material option for the process (para. [0060]).

	But Hoelzle fails to explicitly teach the use of the piercing area as the anchoring point for the deposited material. However, Porter teaches that Additive Manufacturing (AM) enables complex geometry in the device, such as fixation and anchoring structures including microscale suction cups and rings and micro-Velcro®-like structures which achieve improved adhesion to eye tissue; internal cavities to contain drug in liquid, solid, or gel form (e.g., serpentine channels, reservoirs); and so forth. Porter also teaches that implants (e.g., silicone) or other medical devices which elute drugs in a controlled fashion can be fabricated using the methods and apparatus described by Porter.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Porter and anchor an additively manufactured fabricated device to a body so that it can elute drugs in a controlled fashion (KSR Rationale A, MPEP 2143). Since both the references deal with additive manufacturing process, one would have reasonable expectation of success from the combination. Therefore, Hoelzle and Porter together teach extruding printing material along a first printing path on the printing surface that is anchored to an anchoring point with a fixation and anchoring structure (equivalent to a bulb structure), and solidifying the anchoring (bulb) and printing material along the first printing path. 

It would also have been obvious to any ordinary artisan to extruding the printing material for creating a second and third printing path and solidifying the second and third printing material, because that would be a matter of mere multiplication to create the extensive structure to create the desired object based on a design specification. But Hoelzle and Porter fail to explicitly teach that the material layers are deposited on top of a previous layer that creates a crisscrossing pattern by repeatedly creating plurality of material layers. However, Ozbolat teaches in Figs. 8A, 13, and 15A to create material layers that are deposited on top of a previous layer that creates a crisscrossing pattern by repeatedly creating plurality of material layers. Ozbolat also teaches the use of different materials by teaching that hydrogel based bio-ink compositions can be configured to facilitate desired tissue formation outcome (para. [0149]). Ozbolat further teaches that the additive manufacturing (AM) processes, which build parts layer by layer through the addition of material, are frequently used in scaffold fabrication because of their ability to create parts with highly reproducible architecture and compositional variation. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ozbolat and use a known technique to create a scaffold by extruding the material layers by depositing on top of a previous layer that creates a crisscrossing pattern by repeatedly creating plurality of different material layers to facilitate desired tissue formation (KSR Rationale C, MPEP 2143).

Claims 16-20 are rejected under 35 U.S.C.103 as being obvious over Hoelzle (US Patent Application Publication Number 2017/0325932 A1), in view of Porter et al. (US Patent Application Publication Number 2018/0207863 A1).

Regarding claim 16, Hoelzle teaches a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1). Hoelzle teaches extruding printing material along a first printing path on the printing surface, and solidifying the printing material along the first printing path by teaching to extruding and solidifying the printing material (Fig. 2A) along a first printing path on the printing surface (Fig. 6A), and forming three-dimensional object such as tissue, bone cartilage and other bodily part (claims 11-18).

Hoelzle also teaches piercing a printing surface at a point with the sharp member; extruding a first bulb of printing material beneath the printing surface; and solidifying the printing material by teaching in Example 1, that the additive manufacturing method comprises of a direct write (DW) process where the print head has intimate contact with the substrate, enabling the potential use of a sharpened nozzle (equivalent to sharp member) to pierce the native tissue and extrude material abutments as the base layer (para. [0060]). The extruded filaments can span structural gaps and thus porosity on the order of 50-400 µm is easily built. Biocompatible hydrogels with embedded growth factors and cells are a material option for the process (para. [0060]).

	But Hoelzle fails to explicitly teach the use of the piercing area as the anchoring point for the deposited material. However, Porter teaches that Additive Manufacturing (AM) enables complex geometry in the device, such as fixation and anchoring structures including microscale suction cups and rings and micro-Velcro®-like structures which achieve improved adhesion to eye tissue; internal cavities to contain drug in liquid, solid, or gel form (e.g., serpentine channels, reservoirs); and so forth. Porter also teaches that implants (e.g., silicone) or other medical devices which elute drugs in a controlled fashion can be fabricated using the methods and apparatus described by Porter.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Porter and anchor an additively manufactured fabricated device to a body so that it can elute drugs in a controlled fashion (KSR Rationale A, MPEP 2143). Since both the references deal with additive manufacturing process, one would have reasonable expectation of success from the combination. Therefore, Hoelzle and Porter together teach extruding printing material along a first printing path on the printing surface that is anchored to an anchoring point with a fixation and anchoring structure (equivalent to a bulb structure), and solidifying the anchoring (bulb) and printing material along the first printing path. It would also have been obvious to any ordinary artisan that piercing the printing surface for a second anchoring point and extruding the printing material for creating the anchoring structure and printing and solidifying the second printing material would be a matter of mere multiplication to create the extensive structure to create the desired object based on a design specification. Porter also teaches eluting the targeted molecules from each of the first bulb and the second bulb of the biomaterial by teaching that the implants (e.g., silicone) or other medical devices would elute drugs in a controlled fashion that is being fabricated by the methods and apparatus described by Porter (para. [0152]).

Regarding claim 17, Porter teaches that the targeted molecules include at least one selected from the group consisting of tethered growth factors, cells, drugs, radioactive agents, and radiographic contrast agents by teaching that the implants or other medical devices elute drugs in a controlled fashion (para. [0152]).

Regarding claim 18, Hoelzle teaches a method for additive manufacturing using an end effector (element 2) of an actuator joint mechanically linked to a robotic arm (Fig. 1). It would have been obvious to any ordinary artisan that the method would comprise of translating the end effector from the first target site to the second target site prior to piercing the surface at the second target site so that the sharpened nozzle is placed at the appropriate position of the penetration.


Regarding claim 19, Hoelzle and Porter together teach a penetrating anchor and the printing material along the printing path which are connected.  Therefore, it would have been obvious to any ordinary artisan that in order for there to connection between the anchoring point and the printing path, each of the first bulb and the second bulb would include a portion of biomaterial that would extend above the surface.

Regarding claim 20, Hoelzle and Porter teaches to pierce the surface to create anchoring and fixation point for the printed material.  Therefore, it would have been obvious to a person of ordinary skill in the art that the method would further comprise of repeatedly piercing the surface at a plurality of target sites with the sharp member, extruding a respective bulb of the biomaterial at each respective target to create multiple anchoring point and it would be a matter of mere multiplication to achieve the multiple anchoring point.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742